


EXHIBIT 10.33

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement is entered into as of June 26, 2002 by and
between PHARSIGHT CORPORATION (the “Borrower”) and Silicon Valley Bank (“Bank”).

 

1.             DESCRIPTION OF EXISTING OBLIGATIONS: Among other Obligations
which may be owing by Borrower to Bank, Borrower is indebted to Bank pursuant
to, among other documents, a Loan and Security Agreement, dated June 13, 2001,
as may be amended from time to time, (the “Domestic Loan Agreement”).  The
Domestic Loan Agreement provides for, among other things, a Committed Revolving
Line in the original principal amount of Two Million Five Hundred Thousand
Dollars ($2,500,000) and a Committed Term Loan in the original principal amount
of Three Million Five Hundred Thousand Dollars ($3,500,000). Furthermore,
Borrower is indebted to Bank pursuant to, among other documents, an
Export-Import Bank Loan and Security Agreement, dated June 13, 2001, as may be
amended from time to time (the “EXIM Loan Agreement”).  The EXIM Loan Agreement
provided for, among other things, an EXIM Committed Line in the original
principal amount of One Million Five Hundred Thousand Dollars ($1,500,000).  The
Domestic Loan Agreement and the EXIM Loan Agreement are collectively defined as
the Loan Agreements. Defined terms used but not otherwise defined herein shall
have the same meanings as set forth in the Loan Agreements.

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Obligations.”

 

2.             DESCRIPTION OF COLLATERAL. Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreements.   Additionally,
repayment of the EXIM Committed Line is guaranteed by the Export-Import Bank of
the United States “EXIM Bank” pursuant to a Master Guarantee Agreement between
EXIM Bank and Bank.

 

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Obligations shall be referred
to as the “Security Documents”.  Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations shall be
referred to as the “Existing Loan Documents”.

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

A.           Modification(s) to Domestic Loan Agreement.

 

1.

 

Section 7.6 entitled “Distributions, Investments” is hereby amended in part to
allow Borrower to pay any dividends (provided that cash dividends shall not
exceed $600,000 per year) and payments in connection with redemptions as
permitted or required pursuant to the terms of the Series A Preferred Stock
and/or the Series B Preferred Stock.

 

 

 

2.

 

Section 7.4 entitled “Indebtedness” is hereby amended in part to allow Borrower
to create a Series A and Series B Preferred Stock as described in its
Certificate of Designation for such series and as contemplated by the Preferred
Stock and Warrant Purchase Agreement, dated as of June 25, 2002, by and among
Borrower and the purchasers named therein (the “Purchase Agreement”).

 

 

 

3.

 

Section 7.7 entitled “Transactions with Affiliates” is hereby amended in part to
allow Borrower to issue Series A and Series B Preferred Stock to certain of its
affiliates in accordance with the terms and conditions of the Purchase
Agreement.

 

 

4.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

--------------------------------------------------------------------------------


 

5.             NO DEFENSES OF BORROWER.  Borrower agrees that, as of the date
hereof, it has no defenses against paying any of the Obligations.

 

6.             CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers and
endorsers of Existing Loan Documents, unless the party is expressly released by
Bank in writing.  Unless expressly released herein, no maker, endorser, or
guarantor will be released by virtue of this Loan Modification Agreement.  The
terms of this paragraph apply not only to this Loan Modification Agreement, but
also to all subsequent loan modification agreements.

 

                This Loan Modification Agreement is executed as of the date
first written above.

 

BORROWER:

 

BANK:

 

 

 

PHARSIGHT CORPORATION

 

SILICON VALLEY BANK

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

--------------------------------------------------------------------------------


[ex10-331874image002.gif]

SILICON VALLEY BANK

 

 

PRO FORMA INVOICE FOR LOAN CHARGES

 

 

BORROWER:

PHARSIGHT CORPORATION

 

 

 

 

 

 

 

 

LOAN OFFICER:

Ron Kundich

 

 

 

 

 

 

 

 

DATE:

June 26, 2002

 

 

 

 

 

 

 

 

 

Documentation Fee

 

$250.00

 

 

 

 

 

 

 

TOTAL FEE DUE

 

$250.00

 

 

 

Please indicate the method of payment:

 

                o   A check for the total amount is attached.

 

                o   Debit DDA # __________________ for the total amount.

 

                o   Loan proceeds

 

 

 

 

 

 

 

Borrower

 

(Date)

 

 

 

 

 

 

 

 

 

Silicon Valley Bank

 

(Date)

 

Account Officer’s Signature

 

 

 

 

--------------------------------------------------------------------------------

